Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “All pending claims recite a "flexible and resilient extension" connected to a headphone. In the Final Office Action, the Examiner relies on the cord attached to the earbuds 1902 in Laycock as disclosing a "flexible and resilient extension." Applicant respectfully disagrees. As used in the pending patent application, a "resilient" extension is one that returns to its original shape on its own after being temporarily bent or deformed. This definition is consistent with the patent specification: Each headphone 10a and 10b has attached to its rear surface a semi-rigid, elongated "s-shaped" extension 17a and 17b. the extension 17a, 17b may resemble a tube or wire with one or more turns or curves therein. The extensions 17a and 17b are flexible and resilient such that they can be temporarily deformed when a force is applied and then return to their original shape...The extensions 17a and 17b will temporarily deform and pass through the channel 15 as the headphones 10a and 10b extend outward...As illustrated, once headphone 10b is extended, extension 17b maintains its rigid "S" shape once outside of the channel 15. See, Patent Application, ¶¶ 11-13. It is also consistent with dictionary definitions of "resilient": "able to quickly return to its usual shape after being bent, stretch, or pressed." See, Exhibit A hereto. Laycock provides no description of the "cords" attached to earbuds 1902 other than to call them "cords." There is no indication from the specification or the figures that Laycock's cords are any different than conventional cords for earbuds, which may be "flexible" but are not "resilient." That is, they do not return to a "usual shape" on their own after being bent or deformed. Therefore, the cited combination of prior art does not disclose the an extension that is "resilient" within the context of the other recited claim 
Headphone cords inherently have a level of resilience to them. Without being at least somewhat resilient, headphone cords would be extremely undesirable. For example, if one pinches a section of a standard headphone cord together and then releases the cord, the cord goes from the pinched configuration back to a non-pinched state. The same is true if one were to dig ones nail into the elastomeric material; it will dent and rebound to its original undented configuration. If headphone cords weren’t at least somewhat resilient, pinching, winding, or folding of the cord would result in a constantly crimped cord and since Laycock requires the cord to retract and be withdrawn into its housing, resiliency would have to be a feature of their cord to enable use of the cord when extended. Headphone cords are formed of copper wiring coated in an elastomeric tubular material to prevent transmission of electricity from the electronic device to a person. Linx teaches two different materials used to form headphone cords; TPE and TPU. They explain that “TPE (thermoplastic Elastomer), with high features of high elasticity, high strength, high rebound resilience and injection ability, no-toxic, wide range hardness…is very good for industrial cycle use…and can be combined with PP, PE, PC, PS, ABS to save cost (see at least paragraph 3 of Linx) and “TPU(Thermoplastic Urethane),the elasticity is between rubber and plastic, the rubber elasticity normally is 1-10Mpa,TPU is 10-1000Mpa,plastic is 1000-10000Mpa,the hardness of TPU is wide range from Shore A 60~Shore D 80,the temperature range is -40~120℃,it is soft, no need  plasticizer, excellent performance for oil resistance, weather resistance ability, High Energy Ray resistance ability, also the abrasive resistance, tear resistance and tensile strength is very good, long time press and the rate of the permanent deformation is very low and fit for strict standards” (see at least paragraph 4 of Linx). Although, Laycock does not explicitly disclose the type of material used to form the core of their earbuds, for the reasons presented above, the Examiner determines that a cord for a set of earbuds as taught by Laycock would have elastic properties (i.e. resiliency). 
Note to the Applicant
The Examiner suggests scheduling an interview with the Examiners prior to filing more claims to further discuss the differences between the prior art and Applicant’s invention. Further amendments to the claims to define the channel/extension relationship may be sufficient in overcoming the prior art of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke (US 2019/0223602) hereinafter referred to as Radke, in view of Laycock et al. (US 2013/0238829) hereinafter referred to as Laycock.
Regarding Claim 12: Radke discloses a resting pillow (neck rest 12 mountable to a headrest; see Figs. 1-6 of Radke), comprising: an elongated, approximately circular pillow body (see the pillow body of neck rest 12 being approximately circular in Figs. 1-6 of Radke) configured to at least partially surround the neck of a human (see paragraph [0018] of Radke which discloses “the neck rest 12 receives a neck of a person such that 
Laycock discloses a [headrest] (Reference number 1900 in Figure 29 of Laycock), comprising: an elongated, approximately circular pillow body (see the approximately circular cross section of the elongated head rest 1900 as shown in Fig. 29 of Laycock) …said pillow body having first and second end portions that terminate opposite ends of the pillow body (see Fig. 29 of Laycock); at least a first headphone that is retractable toward and extendable from said first end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); a flexible and resilient extension connected to the first headphone (see the cord attached to each of the headphones 1902 of Laycock being considered extensions), the extension being temporarily deformable when an external force is applied thereto (cords for headphones are temporarily deformable when an external force is applied); wherein the extension is retractable into and extendable from a channel located within the pillow body (see Fig. 29 of Laycock showing a wire/cord which is extendable from and retractable into a channel inside of the pillow body and see the openings 1950 receiving the wire as described in at least paragraph [0181] of Laycock). Paragraph [0181] of Laycock states “the secondary openings 1950 may be on opposing sides of the headrest 1900 […] to allow earbuds 1902 of the audio docking station to be extended therethrough. From such a position, the earbuds 1902 can be positioned inside or on the ears of a user of the chair.”) Although Laycock does not explicitly show a channel for receiving the cord of the headphones, the description in paragraph [0181] makes it clear that the inside of the headrest comprises some sort of channel for receiving the headphones and cord. 
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Radke and Laycock to form an approximately circular pillow configured to at least partially surround the neck of a human and comprising a first headphone that is retractable toward and extendable from said first end portion; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals for the purpose of enabling wireless connection of a personal device to the pillow of Radke for ease of listening to an audio output from the personal device (see at least the abstract of Laycock) while traveling.
Regarding Claim 13: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is semi-rigid (via at least a connecting portion of the headphone to the cord considered semi-rigid).  4 GEF/Is Application No.: 16/021,406 Docket No.: 17609-000002-US 
Regarding Claim 14: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension comprises a non-linear shape along the length of the extension when not under an external force. The Examiner points to Radke, which pillow is curved in shape. To combine the teachings of Laycock and Radke the curved pillow/headrest would comprise a non-linear channel for receiving the cord of the headphones since the pillow is curved and having the headphones positioned at the end would result in the channel being non-linear since the channel would follow the shape of the pillow body. The cord when retracted would naturally follow the shape of the channel. Alternatively, a cord/cable is capable of being positioned in a non-linear shape when not under an external force.
Regarding Claim 15: Radke in view of Laycock make obvious the resting pillow of claim 14, where the non-linear shape includes one or more curves (see the rejection of Claim 14 and note the curved body of Radke making obvious a channel comprising 
Regarding Claim 16: Radke in view of Laycock make obvious the resting pillow of claim 15, wherein the non-linear shape is approximately an S-shape. When retracted from the pillow body of Radke as modified by Laycock the cord of the earbuds may naturally form an S-shape when an external force is not being applied.
Regarding Claim 17: Radke in view of Laycock make obvious the resting pillow of claim 14, wherein a shape of the channel along the length of the channel is at least approximately the same as the non-linear shape of the extension along the length of the extension.  The Examiner points to Radke, which pillow is curved in shape. To combine the teachings of Laycock and Radke the curved pillow/headrest would comprise a non-linear channel for receiving the cord of the headphones since the pillow is curved and having the headphones positioned at the end would result in the channel being non-linear since the channel would have to at least partially follow the shape of the pillow body. The cord when retracted would naturally follow the shape of the channel resulting in a shape being approximately the same as the channel.
Regarding Claim 18: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is configured to cooperate with the channel to hold the headphone in a seated position when the extension is retracted into the channel (see Fig. 29 and paragraph [0181] of Laycock and note that since the openings 1950 are configured to allow the earbuds to pass through, retracting of the cords of the earbuds to a certain extent would place the earbud in a seated position within the opening).  
Regarding Claim 19:
Regarding Claim 20: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is configured to temporarily deform in response to a pulling force applied to the headphone away from the first end portion (an external pulling force applied to a headphone would obviously cause some sort of temporary deformation to the cord).  
Regarding Claim 23: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is configured to cooperate with the channel to hold the headphone in a seated position when the extension is retracted into the channel and to temporarily deform in response to a pulling force on the headphone away from the first end portion (see Fig. 29 and paragraph [0181] of Laycock and note that since the openings 1950 are configured to allow the earbuds to pass through, retracting of the cords of the earbuds to a certain extent would place the earbud in a seated position within the opening). Note that a pulling force on a headphone will naturally cause the cord to temporarily deform. 

Claims 1-4, 7, 8, 10, 11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke in view of Laycock further in view of Hardman (US 2017/0069318), hereinafter referred to as Hardman.
Regarding Claim 1: 
Radke does not disclose a first headphone that is retractable toward and extendable from said first end portion; a second headphone that is retractable toward and extendable from said second end portion; at least one of the first and second headphones having a flexible and resilient extension that is extendable from and retractable into a channel inside of the pillow body; a microphone embedded in the pillow body and configured to receive external audio information; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals.
Laycock discloses a [headrest] (Reference number 1900 in Figure 29 of Laycock), comprising: an elongated, approximately circular pillow body (see the approximately circular cross section of the elongated head rest 1900 as shown in Fig. 29 of Laycock) …said pillow body having first and second end portions that terminate opposite ends of the pillow body (see Fig. 29 of Laycock); a first headphone that is retractable into and extendable from said first end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); a second headphone that is retractable into and extendable from said second end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); at least one of the first and second headphones having a flexible and resilient extension that is extendable from and retractable into a channel inside of the pillow (the cord of Laycock is considered to be flexible and resilient and see Fig. 29 showing a non-linear wire which is extendable from and retractable into a channel inside of the pillow body and see the openings 1950 receiving the wire as described in at least paragraph [0181] of Laycock) and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals (see paragraph [0107] of Laycock which teaches “the power supply in whatever form may be used to power a wireless component such 
Laycock teaches a headrest for supporting a user’s head or neck but does not disclose a pillow configured to at least partially surround the neck of a human or microphone embedded in the pillow body and configured to receive external audio information. 
 Hardman teaches a microphone embedded in a pillow for enabling wireless communication with other devices (see at least the abstract, paragraph [0001], and claim 1 of Hardman). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Radke and Laycock to form an approximately circular pillow configured to at least partially surround the neck of a human and comprising a first headphone that is retractable toward and extendable from said first end portion a second headphone that is retractable toward and extendable from said second end portion; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals for the purpose of enabling wireless connection of a personal device to the pillow of Radke for ease of listening to an audio output from the personal device (see at least the abstract of Laycock) while traveling. Additionally, one having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of 
Regarding Claim 2: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein the input signals are wireless signals representative of audio data (see paragraph [0105] of Laycock which teaches “The wireless receiver may replace a physical audio jack or connector, and can receive wireless audio signals transmitted from an audio device (not shown).  In one embodiment, the audio docking station 300 can act as a relay for audio signals.  In particular, the audio signals received by the audio input 304 may be relayed to a set of wireless earbuds 302 using a wireless transmitter 320 of the audio docking station 300.  The wireless earbuds 302 may include a wireless receiver 308 that receives signals directed from the wireless transmitter 320.”).
Regarding Claim 3:
Regarding Claim 4: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein said communication device is a personal portable electronic device (see paragraph [0026] of Laycock which discloses “According to one aspect that may be combined with any one or more other aspects or embodiments herein, a portable electronic device is a telephone, a music player, an e-reader, a gaming console, a camera, a laptop computer, a netbook, a tablet, a video camera, a USB device, an external hard drive, a GPS device, a projector, a singing or karaoke machine, a portable radio two-way communication device, an optical disk player, a video player, a Dictaphone, a personal digital assistant, a calculator, a pager, a time piece, a radio alarm clock, or an accessory for an electronic device.”).
Regarding Claim 7:  Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein said electronic communication device is an electronic transceiver configured to receive wireless signals from the external source of input signals and to transmit wireless signals representative of the external audio information to the external source of input signals (see paragraph [0105] of Laycock which teaches “The wireless receiver may replace a physical audio jack or connector, and can receive wireless audio signals transmitted from an audio device (not shown).  In one embodiment, the audio docking station 300 can act as a relay for audio signals.  In particular, the audio signals received by the audio input 304 may be relayed to a set of wireless earbuds 302 using a wireless transmitter 320 of the audio docking station 300.  The wireless earbuds 302 may include a wireless receiver 308 that receives signals directed from the wireless transmitter 320.”).
Regarding Claim 8: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein having the extension has a non-linear shape along its length, and said channel inside of the pillow body has a non-linear shape along its length that at least approximates the non-linear shape of the extension (see Fig. 29 showing a 
Regarding Claim 10: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 8, wherein the extension is configured to hold the first headphone against a human user's ear when the first headphone is extended from the pillow body (the intended use of Laycock’s headphones are to be placed on/in a human user’s ear, therefore the extension would not prevent the headphones from being held within the user’s ear). The Examiner notes that since the specification and claims lack any real explanation how the extension is configured to hold the headphone against a user’s ear, the Examiner interprets this to mean that the extension does not pull the headphone out of the user’s ear without an external force other than gravity. 
Regarding Claim 11: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein the first end portion has a hollow end portion configured to seat the first headphone when it is retracted into the pillow body (see 
Regarding Claim 21: Radke discloses a resting pillow (neck rest 12 mountable to a headrest; see Figs. 1-6 of Radke), comprising: an elongated, approximately circular pillow body (see the pillow body of neck rest 12 being approximately circular in Figs. 1-6 of Radke) configured to at least partially surround the neck of a human (see paragraph [0018] of Radke which discloses “the neck rest 12 receives a neck of a person such that the inwardly facing surface 20 abuts the person’s neck”), said pillow body having first and second end portions that terminate opposite ends of the pillow body (see terminal ends of the neck rest 12 shown in Figs. 1-6).
Laycock discloses a [headrest] (Reference number 1900 in Figure 29 of Laycock), comprising: an elongated, approximately circular pillow body (see the approximately circular cross section of the elongated head rest 1900 as shown in Fig. 29 of Laycock) …said pillow body having first and second end portions that terminate opposite ends of the pillow body (see Fig. 29 of Laycock); a first headphone that is retractable into and extendable from said first end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); a second headphone that is retractable into and extendable from said second end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); and an electronic communication device incorporated in the pillow body that is in communication with said first and second headphones […] and an external source of input signals (see paragraph [0107] of Laycock which teaches “the power supply in whatever form may be used to power a wireless component such as a 
Radke does not disclose a first headphone that is retractable toward and extendable from said first end portion; a second headphone that is retractable toward and extendable from said second end portion; a microphone embedded in the pillow body and configured to receive external audio information; and an electronic 
Laycock teaches a headrest for supporting a user’s head or neck but does not disclose a pillow configured to at least partially surround the neck of a human or microphone embedded in the pillow body and configured to receive external audio information or a microphone embedded in the pillow.
Hardman teaches a microphone embedded in a pillow for enabling wireless communication with other devices (see at least the abstract, paragraph [0001], and claim 1 of Hardman). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Radke and Laycock to form an approximately circular pillow configured to at least partially surround the neck of a human and comprising a first headphone that is retractable toward and extendable from said first end portion a second headphone that is retractable toward and extendable from said second end portion; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals for the purpose of enabling wireless connection of a personal device to the pillow of Radke for ease of listening to an audio output from the personal device (see at least the abstract of Laycock) while traveling. Additionally, one having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Hardman to the combination of Radke and Laycock by including an embedded microphone for the purpose of enabling communication with other devices including telephone or audio generating devices (see at least Claim 1 of Hardman). Linx provides evidence that headphone cords are flexible and resilient (see Linx paragraphs 3 and 4). 
Regarding Claim 22: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 21, wherein the extension has a non-linear shape along its length when not under an external force and the channel has a non- Application No.: 16/021,406 Docket No.: 17609-000002-USlinear shape along its length that at least approximates the non-linear shape of the extension. (see Fig. 29 showing a non-linear wire which is extendable from and retractable into a channel inside of the pillow body and see the openings 1950 receiving the wire as described in at least paragraph [0181] of Laycock). Paragraph [0181] of Laycock states “the secondary openings 1950 may be on opposing sides of the headrest 1900 […] to allow earbuds 1902 of the audio docking station to be extended therethrough. From such a position, the earbuds 1902 can be positioned inside or on the ears of a user of the chair.” Although Laycock does not explicitly show a channel for receiving the cord of the headphones, the description in paragraph [0181] makes it clear that the inside of the headrest comprises some sort of channel for receiving the headphones and cord. Additionally, the Examiner points to Radke, which pillow is curved in shape. To combine the teachings of Laycock and Radke the curved pillow/headrest would comprise a non-linear channel for receiving the cord of the headphones since the pillow is curved and having the headphones positioned at the end would result in the channel being non-linear.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ERIC J KURILLA/Primary Examiner, Art Unit 3619